Citation Nr: 1448297	
Decision Date: 10/30/14    Archive Date: 11/05/14

DOCKET NO.  11-09 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for chronic lumbosacral strain, also claimed as back problems. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's wife, J.G.


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to December 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, 

A hearing before the undersigned Veterans Law Judge was held at the RO in September 2011. A transcript of the hearing has been associated with the claims file.

This matter was previously remanded by the Board for further development in March 2014.  Such development has been completed and this matter is returned to the Board for further consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

The issue of entitlement to service connection for bilateral hearing loss was also remanded in March 2014.  In August 2014, the Appeals Management Center issued a rating decision granting service connection, evaluated as 20 percent disabling, effective March 16, 2009.  Since this grant constituted a full grant of the benefit sought on appeal, this claim is no longer in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

This appeal was processed using the Virtual VA (VVA) and Veterans Benefits Management System (VBMS) paperless claims processing systems. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.



FINDING OF FACT

The Veteran's chronic lumbosacral strain did not have its onset in active military service, arthritis did not manifest to a compensable degree within one year of service separation, and chronic lumbosacral strain has not otherwise been shown to be related to service


CONCLUSION OF LAW

Chronic lumbosacral strain, also claimed as back problems, was not incurred in or aggravated by active service, nor may degenerative arthritis of the spine be presumed to have been.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103(A) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

VA has complied with its duty to notify the Veteran through a notice letter dated in May 2009.  This letter also notified the Veteran concerning how VA determines disability ratings and assigns effective dates.  Dingess, 19 Vet. App. at 486.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the Veteran's service treatment records, VA treatment records, and private treatment records, to the extent possible.  Additionally, the Veteran was provided with VA examinations in February 2010 and May 2014.

The Board also finds there has been substantial compliance with its March 2014 remand directives as a contemporaneous VA examination was conducted and additional records were obtained.  The Board notes that the Court has noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand.)  Based on the foregoing, the Board finds that the VA Appeals Management Center substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on an appellant the right to compliance with its remand orders).  Therefore, in light of the foregoing, the Board will proceed to review and decide the claim based on the evidence that is of record consistent with 38 C.F.R. § 3.655 (2014).

Finally, the Veteran provided relevant testimony during the hearing before the Veterans Law Judge in September 2011.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the hearing officer who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, the Veterans Law Judge identified the issue on appeal and solicited the Veteran to identify evidence relevant to the claim, and asked questions that ensured no evidence was overlooked.  The Veteran was offered an opportunity to ask the undersigned questions regarding his claim.  The Board, therefore, concludes that it has fulfilled its duty under Bryant.

As such, all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim decided herein.  Essentially, all available evidence necessary to substantiate the claim and reach an accurate determination has been obtained.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Veteran is represented in this appeal. See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted arguments and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claim decided herein such that the essential fairness of the adjudication is not affected.

II. The Merits of the Claim

Under the laws administered by VA, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d).

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)). 

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during the applicable presumptive period.  In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity is not established, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the regulatory provisions pertaining to chronicity and continuity of symptomatology are constrained by 38 C.F.R. § 3.309(a), and thus such provisions are only available to establish service connection for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  Here, arthritis is included on the list.  See Walker, 708 F.3d at 1340.

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's treatment records, and all pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154(a) (West 2002).

The United States Court of Appeals for the Federal Circuit has rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not always accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

According to the record, the Veteran testified at the September 2011 Board hearing, stating that he sustained injury and strain to his low back during service while carrying heavy artillery rounds and ammunition.  The Veteran further stated that he has experienced symptoms since service. 

According to the Veteran's in-service treatment records, in May 1968 the Veteran complained of backaches, headaches, and a fever with a sore throat.  He was treated and diagnosed with impetigo contagiosa.  However, according to the December 1968 Report of Medical History, the Veteran denied recurrent back pain.  He also denied any illness or injury other than what had already been noted on the report.  He also denied consulting or being treated by clinics, physicians, healers, or other practitioners within the past five years.  In the December 1968 Report of Medical Examination no abnormal findings were reported regarding the Veteran's spine and he was deemed qualified for separation. 

According to an October 1969 VA treatment record, the Veteran reported his back had bothered him ever since he carried a heavy load of ammunition while stationed in Vietnam in approximately May 1968.  The Veteran had x-rays of the back in Vietnam but nothing was found of note.  He stated this problem had continued to bother him and was progressing in severity.  He stated it interfered with his ability to perform his occupation as a welder.  There were no apparent related urinary or bowel symptoms.  The Veteran was diagnosed with chronic low back strain.

In November 1969, the Veteran sought treatment for chronic low backaches which he reported he had since discharge from service which he allegedly felt were related to carrying ammunition.  The treating physician noted the x-rays from service were "uneventful and noncontributory and no treatment was prescribed."  There was no radiation of the pain and it was not of an acute nature.  There was "no relief with reclining or any particular lateral maneuver."  A physical examination revealed some increase in lumbar lordosis.  There was no tenderness, range of motion was within normal limits, no trigger points, sensory and motion functions were intact with no bruits, and the reflexes were intact.  

The November 1969 treatment report indicated the Veteran was "relatively asymptomatic throughout his hospital stay and an x-ray of the lumbosacral spine in [three] dimensions revealed an essentially normal spine.  Tests ruled out any other metabolic disorders which could influence the [back disorder]."  He was treated with physical therapy and the physician felt that back strengthening back exercises will improve his work tolerance.  

The Veteran underwent a VA examination in February 2010 where he was diagnosed with lumbosacral sprain with intermittent pain and limitation of motion. It was also noted that an x-ray of the lumbar spine revealed minimal spondylosis. The examiner opined that it was "less likely as not 50/50 probability that his current back pain is related to his condition dating back to May 1968."

In March 2014 the Board noted that although the VA examiner who conducted the February 2010 VA examination discussed the Veteran's in-service treatment and provided an etiological opinion between this incident in service and his current condition, the Veteran's lay statements regarding his history of pain stemming from his military duties, specifically, carrying heavy artillery rounds and ammunition during service, were not addressed.  The Board determined that the examiner must consider lay statements regarding in-service occurrence of a chronic lumbosacral strain.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination inadequate where the examiner did not comment on veteran's report of in-service injury and relied on lack of evidence in service medical records to provide negative opinion).  As such, a new VA examination was necessary.

Subsequently, the Veteran was afforded a new VA examination for his low back in May 2014 where the diagnoses of lumbosacral strain, degenerative arthritis of the spine, spondylosis, and lumbar strain were acknowledged by the examiner.  Upon physical examination, a review of the evidence of record, and the Veteran's lay statements, the examiner opined the Veteran's back disability was "less likely than not (less than 50 [percent] probability) incurred in or caused by the claimed in-service injury, event or illness."  Regarding whether the Veteran's back disability was related to the May 1968 incident, the examiner acknowledged the in-service treatment records indicated backache with an infectious condition that was treated with penicillin.  However, the separation medical history did not mention any recurrent or chronic back pain which suggested the condition had resolved prior to separation.  Regarding the Veteran's claim that his back disability stemmed from his military duties of carrying around heavy artillery rounds and ammunition, the examiner acknowledge there was "no reason to doubt the sincerity of the Veteran's complaint and history" and that his military occupational specialty could have exposed him to "wear and tear of the lumbar spine."  However, the examiner "could not find objective evidence of a nexus of the Veteran's chronic lumbosacral strain in service to the current diagnosis of chronic lumbosacral strain and minimal spondylosis on the 2010 [x-ray]."  The examiner further stated there was no evidence of an injury during service and the May 1968 complaint and treatment suggest it was "part of the infectious process and not one of an injury."  The Veteran's medical records at separation did not indicate any chronic low back pain.  While the Veteran's October 1969 complaint and treatment occurred eleven months after separation, the examiner concluded:

Unfortunately with the negative findings of an injury or even complaint of chronic pain in service, and his separation medical history intake not showing any chronic/recurrent back pain, his current lumbosacral strain with spondylosis is less likely due to his claim of chronic lumbosacral strain in service. 

After consideration of the entire record and the relevant law, the Board finds that the Veteran's current chronic lumbosacral strain, also claimed as back problems, was not related to service, and service connection is not established.  The medical evidence of record as a whole supports the proposition that there is no etiological relationship between the origin and/or severity of low back disability and his military service.  While the Veteran sought treatment for a back disorder within one year following separation from service, there is no evidence that the Veteran's current degenerative arthritis of the spine manifested to a compensable degree.  

Significantly, the May 2014 VA examination report includes the most thorough and factually supported opinions of record, given that they are consistent with other evidence of record and included review of the claims file.  This medical evidence is competent, credible and persuasive, as it is based on accurate facts and supported by a rationale.

The Board acknowledges the Veteran's contentions that his current chronic lumbosacral strain is related to service.  The Veteran is considered competent to report the observable manifestations of his claimed disability.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation"); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (lay testimony iterating knowledge and personal observations of witness are competent to prove that claimant exhibited certain symptoms at particular time following service). However, the Veteran is not competent to opine on the diagnosis or etiology of his disability.  Where a determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In this case, the etiology of chronic lumbosacral strain is a complex medical question that is not within the competence of a layperson.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).

In arriving at this conclusion, the Board has considered the doctrine of reasonable doubt, but finds that the preponderance of the evidence is against a finding of entitlement to service connection for a chronic lumbosacral strain; the claim is therefore denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, 3.312; Gilbert, 1 Vet. App. at 58 (if the Board rules against a veteran in a case where there are "two permissible views" of the evidence, the Board must provide an "adequate statement of [its] reasons or bases" in support of its determination that the veteran is not entitled to the benefit of the doubt) (internal quotations omitted).


ORDER

Entitlement to service connection for chronic lumbosacral strain, also claimed as back problems, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


